Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Telesz on 12/22/2021. 

Please REPLACE claims 1 as follows:
A data driver that is connected to a display panel including a plurality of data lines, a plurality of gate lines and pixel portions, the pixel portions being disposed at respective intersecting portions of the plurality of data lines and the plurality of gate lines, and is supplied with video data signals formed of a series of a plurality of pieces of video data corresponding to the plurality of respective gate lines, the data driver being configured to supply gradation voltage signals respectively corresponding to each of the plurality of pieces of video data to the plurality of data lines, the data driver comprising:
a modulated data signal generating unit configured to generate a modulated data signal on the basis of the video data signal, the modulated data signal changing such that a length of a data period indicative of a writing period of the gradation voltage signal 
a timing control unit configured to write the video data signal to a memory at a timing according to a data period of each of the plurality of pieces of video data, the timing control unit being configured to correct the length of each of the data periods of the modulated data signal by using a difference between an average value of lengths of the data periods of the video data signals and an average value of lengths of the data periods of the modulated data signals so as to read the video data signal from the memory at a timing corresponding to each length of the corrected data periods of the modulated data signal; and 
an output unit configured to convert the video data signal read from the memory into the gradation voltage signal and output the gradation voltage signal to the data line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.
/RAM A MISTRY/Primary Examiner, Art Unit 2691